Citation Nr: 1625386	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  09-22 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1977 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified at a hearing before the Board by videoconference in April 2013.  A transcript of the hearing is associated with the record.

In August 2013 and September 2015, the Board remanded the instant claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regards to the claim for service connection for left ear hearing loss, the Veteran has alleged that this disability is the result of noise exposure during service.  Specifically, he alleges that that he was exposed to loud noise on a daily basis as a petroleum refueler for aircraft, helicopters and other vehicles.  Service treatment records are negative for complaints, treatments or diagnoses related to left ear hearing loss.  A January 2016 VA examiner opined that the Veteran's left ear hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event or illness as the service treatment records reveal no decrement in left ear hearing thresholds between enlistment and discharge.  The examiner further opined that the claimed left ear hearing loss cannot be identified as either having been caused or aggravated by service, regardless of military occupational specialty, as there was no evidence of acoustical trauma in service and that audiology evaluations conducted in December 2009 and June 2013 showed hearing by puretone threshold testing that was normal bilaterally.

However, the Board finds that this opinion to be inadequate.  In this regard, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined that an examination was inadequate where the examiner did not comment on a Veteran's reports of in-service injury and instead relied on the absence of evidence in a Veteran's service treatment records to provide a negative opinion.  In this case, the January 2016 VA examiner did not discuss the Veteran's lay assertions of sustaining hearing loss during service nor did he discuss the Veteran's assertions that he suffered from such disability continuously since service.  Therefore, a remand is necessary in order to obtain an addendum opinion that considers the Veteran's statements and complete medical history.  In addition, the Board notes that the Veteran displayed left ear hearing loss for VA purposes in speech discrimination at the September 2013 VA audiology examination.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim). 

Finally, due to the time that will elapse on remand, updated VA treatment records should be obtained.




Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated after July 2013.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 
 
2.  After completing the foregoing development, and following the receipt of any outstanding records, return the claims file, to include a copy of this remand, to the January 2016 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's claimed left ear hearing loss.  If the examiner who drafted the January 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

After reviewing of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left ear hearing loss was caused or aggravated by his exposure to acoustic trauma during service, to include machinery noise as a petroleum refueler.

The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

